                                United States District Court
                              Western District of North Carolina
                                     Charlotte Division

 Keith McCarthy,                          )           JUDGMENT IN CASE
                                          )
                 Plaintiff,               )             3:19-cv-00193-MR
                                          )
                    vs.                   )
                                          )
 Christian Green, et al.,                 )
                                          )
               Defendants.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 29, 2021 Order.

                                                 March 29, 2021




          Case 3:19-cv-00193-MR Document 53 Filed 03/29/21 Page 1 of 1
